DETAILED ACTION
This office action is responsive to communications filed on March 26, 2021.  Claims 1, 6, 13, 18, 25 and 28 have been amended.  Claims 1-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 3/26/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10, 13-15, 18, 19, 22 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2016/0302080) in view of Pan et al. (US 2020/0037297) and Zhang et al. (US 2017/0325057).

Regarding Claim 1, Hwang teaches a method for wireless communication, comprising:
“MTC device 100 may repeatedly transmit a random access preamble (Msg 1) to a specific cell according to a preset repetition level (S210)” – See [0214]; “MTC device 100 according to the first embodiment of the present invention may transmit an initial PRACH preamble to an eNodeB according to a specific repetition level (T100)” – See [0142]; See also Figs. 11 and 13; eNodeB (base station) receives msg1/random access preamble from the UE, wherein the initial msg1 transmission is at a first power level, as shown in Fig. 11);
transmitting a random access response message in response to the random access preamble (“After transmitting the random access preamble, the UE 100 attempts to receive a random access response (RAR) within an RAR window indicated through the system information or handover command and accordingly receives an RAR (message 2: Msg 2, S1112). The RAR may be transmitted in a MAC protocol data unit (PDU) format” – See [0114]; See also Fig. 13; eNodeB transmits the RAR);
receiving a msg 3 based at least in part on the random access response message (“When an RAR valid for the MTC device 100 is received, the MTC device 100 processes information included in the RAR and performs scheduled transmission to the eNodeB 200 (S1113)” – See [0216]; See also Fig. 13; In response to the RAR, the UE transmits a scheduled transmission/msg3 to the eNodeB and the eNodeB receives scheduled transmission/msg3);
and receiving, at a second uplink transmission power, a retransmitted random access preamble or connection request based at least in part on an absence of a response to the random access preamble or msg 3, wherein the second uplink transmission power is ramped up from the first uplink transmission power, and wherein the retransmission is in accordance with a maximum retransmission number associated with the random access preamble or msg 3 (“When the MTC device 100 does not properly receive Msg 4 until a contention resolution timer expires (case B: failure of Msg 4 reception), the MTC device 100 may reconfigure the repetition level (S220)” – See [0218]; “Next, the MTC device 100 may repeatedly retransmit the random access preamble according to the reconfigured repetition level (S230)” – See [0220]; “For example, parameter "preambleTransMax" denotes the total number of (re)transmissions of the PRACH preamble and may be configured in the MTC device through a higher-layer signal from the eNodeB” – See [0155]; See also Figs. 11 and 13; Based on the absence of MSG4 (response to msg 3), the UE retransmits the random access preamble in step S230 of Fig. 13.  The base station receives the retransmitted random access preamble, wherein the retransmitted preamble has a second ramped up power level from the initial preamble as shown cases T100 and T120 of Fig. 11.  Furthermore, the retransmission is in accordance with a max number of retransmissions of the preamble).
Hwang does not explicitly teach that the random access msg 3 is a connection request.  Nor does Hwang teach transmitting, to the UE, a signal indicating the UE to select a different random access resource.
However, Pan teaches that the random access msg 3 is a connection request (“message 3, including an RRC connection request” – See [0237]; The “message 3” in the random access procedure is a RRC connection request).
Pan further teaches transmitting, to the UE, a signal indicating the UE to select a different random access resource (“In a further example, the best WTRU RX beam may indicate a set of best WTRU TX beams. In an example, the set of best WTRU TX beams may be a beam set Q. The WTRU may need to send a preamble by sweeping this beam set Q of WTRU TX beams one at a time at time x+nc where n is a positive integer. Such a beam set may be predefined, via a master information block (MIB)/SIB or via a configuration” – See [0193]; The base station transmits a MIB (signal) to the UE, indicating that the UE should select different random access resources (e.g., beams) by performing beam sweeping when transmitting the random access preamble).

Hwang does not explicitly teach that the preamble is received over a first uplink transmission beam.
However, Zhang teaches receiving a preamble over a first uplink transmission beam (“The UE receives a system message and obtains physical random access channel (PRACH) resource configuration information. The physical random access channel resource configuration information includes random access preamble configuration information, and the random access preamble configuration information is grouped according to a beam identity, that is, the beam corresponds to the random access preamble” – See [0110]; “The UE selects a corresponding random access preamble according to a beam on which the UE currently resides and sends the corresponding random access preamble to the base station, so that the base station determines a location of the UE according to the received random access preamble” – See [0111]; The base station receives, from the UE, a random access preamble on the first beam on which the UE currently resides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang such that the preamble is received over a first uplink transmission beam.  Motivation for doing so would be to enable the base station to determine the location of the UE (See Zhang, [0006] and [0111]).

Regarding Claim 2, Hwang in view of Pan and Zhang teaches the method of Claim 1.  Zhang further teaches participating in a beam refinement process; and adjusting at least one transmit beam “A base station transmits beams in different directions at different moments to implement full coverage in a sector” – See [0003]; “After receiving the RAR message, the UE sends a random access message 3 to the base station, the random access message 3 may include second beam identity information, and the second beam identity information in the random access message 3 may be different from the random access preamble, a random access preamble of the RAR, or corresponding second beam identity information in the RAR. For example, the UE moves to another beam in the random access process” – See [0111]; The base station adjusts beams by transmitting on different beams as the UE moves to another beam during random access).

Regarding Claim 3, Hwang in view of Pan and Zhang teaches the method of Claim 1.  Zhang further teaches that receiving the connection request further comprises: receiving the connection request via a second uplink transmission beam that is different from the first uplink transmission beam (“the UE sends a random access message 3 to the base station, the random access message 3 may include second beam identity information, and the second beam identity information in the random access message 3 may be different from the random access preamble, a random access preamble of the RAR, or corresponding second beam identity information in the RAR. For example, the UE moves to another beam in the random access process” – See [0111]; The UE moves to a different beam during the random access process and transmits message 3 (connection request) on the second uplink transmission beam which is different from the first uplink transmission beam used for the preamble.  Thus, the base station receives the connection request via a second uplink transmission beam). 

“In a further example, the best WTRU RX beam may indicate a set of best WTRU TX beams. In an example, the set of best WTRU TX beams may be a beam set Q. The WTRU may need to send a preamble by sweeping this beam set Q of WTRU TX beams one at a time at time x+nc where n is a positive integer. Such a beam set may be predefined, via a master information block (MIB)/SIB or via a configuration” – See [0193]; The beam sweeping information for the UE to select different random access resources is transmitted via MIB).

Regarding Claim 7, Hwang in view of Pan and Zhang teaches the method of Claim 1.  Zhang further teaches identifying a second random access resource for receiving the random access preamble; monitoring, based at least in part on transmitting the random access response message, the second random access resource; and receiving, based at least in part on the monitoring, the connection request over the second random access resource (“the UE sends a random access message 3 to the base station, the random access message 3 may include second beam identity information, and the second beam identity information in the random access message 3 may be different from the random access preamble, a random access preamble of the RAR, or corresponding second beam identity information in the RAR. For example, the UE moves to another beam in the random access process” – See [0111]; The UE moves to a different beam during the random access process and transmits message 3 (connection request) on the second uplink transmission beam (second random access resource), and the base station receives the message 3 on the second uplink beam).

Regarding Claim 10, Hwang in view of Pan and Zhang teaches the method of Claim 1.  Pan further teaches transmitting, to the UE, a maximum retransmission number, wherein receiving the “The configured parameters, which may be provided or configured by the eNode-B, may include one or more of: initial preamble power, for example, preamblelnitialReceivedTargetPower; a preamble format based offset, for example, deltaPreamble; a random access response (RAR) window, for example, ra-ResponseWindowSize; a power ramping factor, for example, powerRampingStep; and a maximum number of retransmissions, for example, preambleTransMax” – See [0086]; The base station transmits, to the UE, a preambleTransMax parameter indicating a maximum number of times the UE can retransmit a preamble).

Claim 13 is rejected based on reasoning similar to Claim 1.
Claim 14 is rejected based on reasoning similar to Claim 2.
Claim 15 is rejected based on reasoning similar to Claim 3.
Claim 18 is rejected based on reasoning similar to Claim 6.
Claim 19 is rejected based on reasoning similar to Claim 7.
Claim 22 is rejected based on reasoning similar to Claim 10.
Claim 25 is rejected based on reasoning similar to Claim 1.
Claim 26 is rejected based on reasoning similar to Claim 2.
Claim 27 is rejected based on reasoning similar to Claim 3.
Claim 28 is rejected based on reasoning similar to Claim 1.
Claim 29 is rejected based on reasoning similar to Claim 2.
Claim 30 is rejected based on reasoning similar to Claim 3.

Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2016/0302080) in view of Pan et al. (US 2020/0037297) and Zhang et al. (US 2017/0325057) and further in view of Lindholm et al. (US 2009/0286566).

Regarding Claim 4, Hwang in view of Pan and Zhang teaches the method of Claim 1.  Hwang does not explicitly teach that the random access response message comprises an uplink transmission power command for the UE.
However, Lindholm teaches that the random access response message comprises an uplink transmission power command for the UE (“Operation according to 3GPP TS 36.213 v.8.2.0 (attached to the priority document as Exhibit B) is that Message 3 (see FIG. 1B) is transmitted using the PUSCH PC formula taking into account the PC command received from the eNB in Message 2 (see FIGS. 1B and 1C)” – See [0051]; Second uplink transmission power for the transmission of message 3 is based on a power control command conveyed in message 2 (random access response)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang such that selecting the second uplink transmission power is based at least in part on a uplink transmission power command conveyed in the random access response message since it is a well-known feature that is specified in the 3GPP specifications (See Lindholm, 0051]).

Regarding Claim 5, Hwang in view of Pan, Zhang and Lindholm teaches the method of Claim 4.  Lindholm further teaches that the second uplink transmission power is adjusted by the UE based at least in part on the uplink transmission power command and a path loss associated with the random access response message (See Fig. 3, steps 310 and 312; The second uplink power is calculated by adjusting PC (transmission power conveyed in the random access response message) based on PL (path loss) as shown in the formula of step 310).

Claim 16 is rejected based on reasoning similar to Claim 4.
Claim 17 is rejected based on reasoning similar to Claim 5.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2016/0302080) in view of Pan et al. (US 2020/0037297) and Zhang et al. (US 2017/0325057) and further in view of Lee et al. (US 2016/0353440).

Regarding Claim 8, Hwang in view of Pan and Zhang teaches the method of Claim 1.  Hwang does not explicitly teach transmitting, to the UE, multiple synchronization signals, wherein receiving the connection request further comprises receiving the connection request via a second uplink transmission beam for the connection request based at least in part on one or more of the multiple synchronization signals.
However, Lee teaches transmitting, to the UE, multiple synchronization signals, wherein receiving the connection request further comprises receiving the connection request via a second uplink transmission beam for the connection request based at least in part on one or more of the multiple synchronization signals (“transmitting, to the UE, multiple synchronization signals, wherein receiving the connection request further comprises receiving the connection request via a second uplink transmission beam for the connection request based at least in part on one or more of the multiple synchronization signals” – See [0078]; “A WTRU may use the received signal strength of Synchronization signals, e.g. PSS and/or SSS to make a RACH CE determination” – See [0190]; The random access coverage enhancement level is determined based on the multiple synchronization signals transmitted to the UE).


Claim 20 is rejected based on reasoning similar to Claim 8.

Claims 9, 12, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2016/0302080) in view of Pan et al. (US 2020/0037297) and Zhang et al. (US 2017/0325057) and further in view of Tsai et al. (US 2018/0020487).

Regarding Claim 9, Hwang in view of Pan and Zhang teaches the method of Claim 1.  Hwang does not explicitly teach receiving, via a second uplink transmission beam that is different than the first uplink transmission beam, a retransmission of the connection request.
However, Tsai teaches receiving, via a second uplink transmission beam that is different than the first uplink transmission beam, a retransmission of the connection request (“First scheduled UL transmission on Uplink Shared Channel (UL-SCH) (Msg3): … Conveys the Radio Resource Control (RRC) Connection Request generated by the RRC layer” – See [0096]-[0100]; “Beam sweeping: in order to cover all possible directions for transmission and/or reception, a number of beams is required. Since it is not possible to generate all these beams concurrently, beam sweeping means to generate a subset of these beams in one time interval and change generated beam(s) in other time interval(s), i.e., changing beam in time domain. So, all possible directions can be covered after several time intervals” – See [0146]; “If UE beamforming is used, the UE is necessary to perform beam sweeping to transmit Msg3 because the UE may not know which UE beam(s) for transmission is proper for the selected TRP. The UE could indicate, via Msg3, which UE beam(s) is used for Msg3 transmission” – See [0264]; Based on the beam sweeping technique, the UE transits Msg3 (connection request) a first time using a first beam and retransmits Msg3 a second time using a second beam different from the first beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang to include receiving, via a second uplink transmission beam that is different than the first uplink transmission beam, a retransmission of the connection request.  Motivation for doing so would be to cover all possible directions for transmission/reception using a beam sweeping technique.  Thus, loss of signaling due to UE beam change can be prevented (See Tsai, [0146] and [0181]).

Regarding Claim 12, Hwang in view of Pan and Zhang teaches the method of Claim 1.  Hwang does not explicitly teach transmitting, to the UE, a retransmission grant, wherein receiving the retransmitted random access preamble or the connection request is based at least in part on transmitting the retransmission grant.
However, Tsai teaches transmitting, to the UE, a retransmission grant, wherein receiving the retransmitted random access preamble or the connection request is based at least in part on transmitting the retransmission grant (“Then, the multiple responses to the preamble, e.g. Msg2, would be provided by multiple TRPs … the UE generally utilizes Uplink (UL) grant provided by the first received response to perform a Msg3 transmission” – See [0217]; See also Fig. 28; Msg3 (connection request) is retransmitted on the multiple different beams after receiving a UL grant from the base station in Msg2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang to transmit, to the UE, a retransmission grant, wherein receiving 

Claim 21 is rejected based on reasoning similar to Claim 9.
Claim 24 is rejected based on reasoning similar to Claim 12.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2016/0302080) in view of Pan et al. (US 2020/0037297) and Zhang et al. (US 2017/0325057) and further in view of Chiu et al. (US 2012/0063305).

Regarding Claim 11, Hwang in view of Pan and Zhang teaches the method of Claim 10.  Hwang does not explicitly teach that the maximum retransmission number is associated with at least one of a total number of retransmission attempts of the connection request or a maximum number of retransmission attempts of the connection request for each of a plurality of uplink transmission powers. 
However, Chiu teaches that the maximum retransmission number is associated with at least one of a total number of retransmission attempts of the connection request or a maximum number of retransmission attempts of the connection request for each of a plurality of uplink transmission powers (“RRC Connection Request message (also known as, Msg3)” – See [0068]; “The maximum number of HARQ transmissions for Msg3 is configured by the parameter maxHARQ-Msg3Tx in SIB2” – See [0069]; See also Fig. 1; As shown in Fig. 1, the UE receives system information (e.g., SIB2) from the base station.  The SIB2 includes the parameter maxHARQ-Msg3Tx, which specifies a maximum retransmission number for the Msg3/connection request).


Claim 23 is rejected based on reasoning similar to Claim 11.

Response to Arguments
On pages 10-11 of the remarks, Applicant argues in substance that Lee does not teach “transmitting, to the UE, a signal indicating the UE to select a different random access resource.”  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Pan reference.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478